       Case 1:19-cv-00163-PB Document 90 Filed 08/16/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


NH Lottery Commission

      v.                                        No. 19-cv-163-PB

US Attorney General, et al.



                           CLERK’S CERTIFICATE TO
                          CIRCUIT COURT OF APPEALS

     I, Jennifer Sackos, Deputy Clerk of the United States District
Court for the District of New Hampshire, do hereby certify that the
following documents constitute the record on appeal to the First
Circuit Court of Appeals:

     DOCUMENTS NUMBERED: 64, 81, 87-90

     The Clerk’s Office hereby certifies the record and docket sheet
available through ECF to be the certified record and the certified
copy of the docket entries.




                                        IN TESTIMONY WHEREOF, I hereunto
                                        set my hand and affix the seal
                                        of said Court, at Concord, in
                                        said District, on this day,
                                        August 16, 2019



                                        '$1,(/-/<1&+, Clerk


                                         By: /s/ Jennifer Sackos, Deputy Clerk
                                               Aug 16, 2019




cc: Counsel of Record
